Citation Nr: 9921565	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office Center 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 1945 
and his DD Form 214 showed service in Italy and award of the 
Bronze Star, Combat Infantry Badge, and Purple Heart, among other 
decorations and awards.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1992 rating decision from the Cheyenne, 
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (M&ROC), which denied service connection for skin cancer.  

In August 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In May 1999, the Board referred 
the case for a medical expert opinion.  The opinion of D.E., 
M.D., was received in June 1999.  On July 6, 1999, the veteran 
was notified that the Board had received the requested opinion, 
and was provided with a copy of the opinion.  The veteran was 
informed that he had 60 days from the date of the letter, in 
which to submit any additional evidence, but could waive this 60-
day period.  

By brief, dated on July 8, 1999, the veteran's representative 
responded to the medical expert opinion and requested that, based 
on such, the Board grant the benefits sought by the veteran.  The 
representative did not indicate that any further evidence or 
argument would be submitted.  The Board finds that it may proceed 
with a decision, without waiting for the 60-day period to expire, 
as the veteran's representative has stated that the claim is 
ready for decision.  


FINDINGS OF FACT

1. All relevant and obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2. Competent medical authority on file relates the veteran's skin 
cancer to sun exposure, but not mustard gas exposure in 
service.


CONCLUSION OF LAW

The veteran's skin cancer was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records contain a May 1945 
diagnosis of a left cheek sebaceous cyst, cause unknown.  On 
separation medical examination in November 1945, no abnormalities 
of the skin were noted.  

A VA examination was conducted in November 1986.  The veteran 
reported recurrent actinic keratoses and basal cell carcinomas of 
the face, since ski patrol service in Italy during World War II 
(WWII).  Dermatologic examination revealed multiple actinic 
keratoses of the face, and the examiner reported an impression of 
recurrent actinic keratoses and history of basal cell carcinoma 
removal of the face.  

In January 1983, the veteran was treated for a large growth on 
the left side of the nose.  A pathology report in January 1983 
indicated a diagnosis of basal cell carcinoma.  The veteran 
continued to be followed by T.P.G., M.D. several times per year 
for this condition.  Recurrence was noted in August 1984, 
February 1988, and October 1990.  In October 1988, basal cell 
carcinoma was found at the junction of the external ear canal and 
fossa on the right.  

In November 1990, the veteran underwent surgical procedures on 
his nose for removal of a tumor, which on microscopic 
examination, revealed foci of basal cell carcinoma.  Physical 
examination on admission revealed extensive sun damage with many 
actinic keratoses.  J.M.W., M.D. reported a diagnosis of multiple 
recurrent basal cell carcinoma dating back to 1983.  

By letter dated in July 1991, Dr. J.M.W. confirmed that the 
veteran suffered from repeated occurrences of skin cancer and 
pre-cancerous skin lesions.  He noted that the veteran had a 
history of significant marked sun exposure over a two-year period 
during WWII, when the veteran was in military service.  Dr. 
J.M.W. concluded that it was quite probable that this significant 
sun exposure, with the concomitant damage that occurred, was 
playing some role in the veteran's skin cancer.  Recurrence of 
basal cell carcinoma was noted in July 1991, June 1992, September 
1997, October 1997.  

In March 1992, the veteran filed a claim for VA benefits for 
service connection for skin cancer of the nose and face as 
secondary to severe sunburn and windburn, which was incurred 
during active duty.  In a statement received in March 1992, the 
veteran reported that during basic training in California, he was 
always sunburned.  He stated that this condition worsened at Camp 
Hale with wind and snow burn added to the sunburn.  

A VA skin examination was conducted in June 1992.  The veteran 
reported that he was exposed to severe weather, cold, wind, and 
sun exposure, during his military service.  Examination of the 
face revealed skin that had been sun damaged with areas of 
actinic keratoses and evidence of acne rosacea over the cheeks, 
chin, and nose.  The examiner provided a diagnosis of multiple 
recurring basal cell carcinomas of the face on sun-damaged skin. 

In his notice of disagreement, received in January 1993, the 
veteran requested that his exposure to mustard gas during service 
in 1943 be considered with regard to his claim for service 
connection for skin cancer.  


In a statement received in March 1993, the veteran reported that 
the mustard gas test was done at Camp Roberts, California in 
1943.  The veteran stated that two spots of mustard gas were put 
on his arm, one of which was treated with a salve.  The untreated 
spot raised a big blister on the veteran's arm.  

By letter dated in July 1993, the United States Army Chemical and 
Biological Defense Agency (USCBDA) reported that a review of the 
documentation submitted by the veteran gave the impression that 
he underwent a chemical agent skin sensitivity test during 
service.  USCBDA provided a description of the procedure used in 
the skin sensitivity tests, which noted that the amount of 
mustard gas used was sufficient to cause a small blister on a 
person of low sensitivity, but not enough to cause permanent 
damage or even temporary disablement.  

At a hearing before an RO hearing officer in September 1993, the 
veteran testified that he served as a machine gunner and rifleman 
in the infantry in Italy during WWII.  Transcript, p. 2.  The 
veteran stated that during service in California and Colorado, 
his face was always sunburned, to the point where his skin 
peeled.  Transcript, p. 7.  He reported that he was treated 
repeatedly for skin cancer by several different physicians prior 
to the surgery on his nose.  Transcript, p. 8.  The veteran 
testified that he had not been sunburned a lot since service and 
used sunscreen.  Transcript, p. 9.  He stated that basal cells 
were first noted in approximately 1947, but medical records from 
that treatment were unavailable.  Transcript, p. 9.  The veteran 
testified that both prior to and after service, he would wear a 
hat to shield his face from the sun when working.  
Transcript, pp. 7, 20.  

In August 1994 the veteran submitted the statements of three 
individuals who served with him in Colorado and Italy.  All three 
stated that they noted that the veteran suffered from sun, wind, 
and snow burn, and his skin, particularly on the face and nose, 
was red and peeling.  One of the individuals stated that the 
veteran's nickname was "Red."

In August 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In September 1997, the RO 
requested that the veteran identify the health care provider(s), 
who provided treatment for his skin condition in the 1940s and 
1950s.  The RO further requested that the veteran identify his 
railroad employer, where he received annual physical 
examinations, and any other VA and/or non-VA treatment for his 
skin cancer.  The veteran identified several physicians and 
requests for records were mailed to the provided addresses.

Surgery was again performed on the veteran's squamous cell 
carcinoma of the nose in September 1997.  Dr. J.M.W. noted that 
the veteran obviously had a lot of sun exposure and had a ruddy 
red complexion with quite a bit of sebaceous hyperplasia, and 
actinic keratoses on sun-exposed areas

By letter dated in October 1997, Dr. J.M.W. stated that the 
veteran had had a long series of skin cancers and reconstruction 
on his face.  Dr. J.M.W. related that skin cancer was the result 
of cumulative sun exposure of many years, and many types of skin 
cancer could be related to sun exposure that occurred decades 
previous to the development of the cancer.  He stated that all of 
the sun exposure in an individual's life played a cumulative role 
in the development of skin cancer, and no period of sun exposure 
could be excluded as being responsible in whole or in part for 
the cancer development. 

A VA dermatology examination was conducted in May 1998 and the 
examiner noted extensive review of the veteran's medical records.  
The veteran reported no significant childhood sunburns or 
problems with the sun prior to military service.  He stated that 
he suffered significant sunburns during training at Camp Roberts 
in the desert and suffered extreme burning from frequent exposure 
to the combination of sun, wind, and reflection off the snow at 
Camp Hale, Colorado.  The examiner noted that a 4 percent 
increase in the incidence of skin cancer for every 1,000 feet of 
elevation was seen, and, therefore, the veteran's mountain 
training and service would imply a significant impact of his 
military sun exposure.  

Physical examination showed occasional follicular pustule of acne 
and/or rosacea, severe dermal heliosis throughout the face, 
extensive scarring on the nose from cancer surgery, and less 
extensive scarring on the cheeks.  The examiner stated that 
photos of the scarring on the face did not sufficiently 
demonstrate the terrific effect of the multiple cancers on the 
nose.  

In May 1999, the Board referred the veteran's claim for a medical 
expert opinion as to whether it was at least as likely as not 
that the veteran's skin cancer occurred as a result of sun and 
wind exposure and/or mustard gas exposure during active service.  
In June 1999, Dr. D.E. stated that basal cell carcinoma and 
squamous cell carcinoma were related to chronic sun exposure and 
that individuals get about 80 percent of their lifetime sun 
exposure by the age of 18.  Dr. D.E. noted that the veteran 
probably had a fair amount of sun exposure while working on a 
ranch prior to his military service, and that some of the 
veteran's military service occurred at higher altitudes, where 
the sun's effects were more pronounced.  

Dr. D.E. concluded that there was no doubt that the sun exposure 
during the veteran's military service contributed to his skin 
cancer, but it was difficult to determine exactly how much it 
contributed without a very detailed sun exposure history.  
Dr. D.E. further stated that he could not give a definitive 
opinion as to whether exposure to mustard gas contributed to the 
veteran's skin cancer, but suspected that it was unrelated, 
because the exposure was to the arms and the skin cancer occurred 
on the face.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

The applicable regulatory provisions pertaining to mustard gas 
exposure list the diseases for which service connection may be 
presumed due to exposure to specified vesicant agents during 
active military service.  38 C.F.R. § 3.316 (1998).  When full-
body exposure to nitrogen or sulfur mustard during active service 
is shown, the specified diseases are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (excluding mesothelioma) 
and squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 
(a)(1).  When full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service is shown, the specified 
diseases are chronic laryngitis, bronchitis, emphysema, asthma, 
or COPD.  38 C.F.R. § 3.316 (a)(2).  When full-body exposure to 
nitrogen mustard during active service is shown, the specified 
disease is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 
(a)(3).  Service connection will be denied where the claimed 
condition is due to the veteran's own willful misconduct or where 
affirmative evidence establishes a nonservice-related condition 
or event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (b).

When a disability is not initially manifested during service or 
within an applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal is 
whether he has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, and 
there is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998).


Analysis

The veteran has also submitted evidence of inservice occurrence 
of sun exposure resulting in sunburn.  The veteran stated that he 
suffered burns to his face due to sun, wind, snow, and cold 
exposure during military service.  The veteran also submitted 
three statements from individuals who served with the veteran 
both in Colorado and in Italy.  All three stated that the veteran 
suffered from sun, wind, and snow burn, and his skin, 
particularly on the face and nose, was red and peeling.  
The veteran and the other service members are competent to 
provide evidence as to an observable symptom, such as sunburn.  
See Savage v. Gober, 10 Vet. App. 489, 497 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Finally, the record contains competent medical evidence of a 
nexus between the veteran's inservice sun exposure and his 
current diagnosis of basal cell carcinoma.  Most recently, the 
medical expert opinion, requested by the Board, reported that 
there was "no doubt" that the sun exposure during the veteran's 
military service contributed to his skin cancer.  

The Board notes that the veteran has not submitted evidence of 
full body exposure to mustard gas.  The veteran indicated that 
only two drops of mustard gas were placed on the skin of his arm, 
causing one large blister.  

The USCBDA confirmed and provided details of the conduction of 
such tests.  The Board finds that the veteran is not entitled to 
the presumption of service connection under 38 C.F.R. § 3.316.  
In addition, there is no competent medical evidence of record 
providing a nexus between the veteran's current skin cancer and 
the mustard gas test conducted during service.  Dr. D.E. 
indicated that based on the information of record, he could not 
provide a definitive opinion, but suspected that the exposure to 
mustard gas was unrelated to the later development of skin 
cancer, because the exposure was not in the area of the skin 
cancer.  

The Board notes that for purposes of determining whether the 
claim for service connection for a skin cancer is well grounded, 
the alleged exposure to mustard gas during service is presumed 
credible.  Pearlman v. West, 11 Vet. App. 443, 447 (1998).  
However, in the instant case, the veteran does not allege the 
full-body exposure necessary for invocation of the presumption 
under 38 C.F.R. § 3.316. 

Based on the veteran's statements, the statements of his fellow 
service members, medical evidence of record, and the medical 
expert opinion, the Board finds that the veteran's claim for 
service connection for skin cancer due to sun exposure during 
military service is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  

The claims folder contains all available service medical records 
and the RO has requested and received the available reports of VA 
medical examinations.  The veteran has identified other treatment 
for his skin condition, but has indicated that the records of 
such treatment are unavailable.  The Board has requested and 
received a medical expert opinion for the veteran's claim.  The 
representative has requested that the Board proceed with a 
decision in this appeal.  It appears that all possible 
development has been completed, and the VA has satisfied its duty 
to assist the veteran under these circumstances.  38 U.S.C.A. § 
5107(a).






The Board notes that the veteran's service personnel records were 
requested from the National Personnel Records Center (NPRC), but 
no records were found, and NPRC stated that the records may have 
been destroyed in the 1973 fire at that facility.  The veteran 
indicated that he underwent basic training in the desert of 
California at Camp Roberts, and was then transferred for mountain 
training to Camp Hale, Colorado.  He reported that he served in 
Italy during WWII on ski patrol.  

The veteran submitted the statements of three individuals who 
confirm that he was stationed at Camp Hale and in Italy.  The 
veteran's DD Form 214 showed participation in the battles and 
campaigns of the Northern Apennines and Po Valley and indicated 
award of the Combat Infantry Badge, Bronze Star Medal, and Purple 
Heart.  The VA examiner in May 1998 concluded that the veteran's 
mountain training and service would imply a significant impact on 
his military sun exposure.  The Board finds that the veteran's 
statements as to sun exposure during service are consistent with 
the evidence of record of the conditions of his service.  

Dr. D.E. stated that there was "no doubt" that the sun exposure 
during the veteran's military service contributed to his skin 
cancer. In October 1997, Dr. J.M.W., the veteran's treating 
physician, stated that no period of sun exposure could be 
excluded as being responsible in whole or in part for the cancer 
development.  In June 1991, Dr. J.M.W. concluded that it was 
quite probable that the veteran's military sun exposure was 
playing some role in the veteran's skin cancer.  The record 
contains no competent evidence to the contrary.  The Board finds 
that the evidence does not preponderate against a finding that 
the veteran's sun exposure during service, contributed to his 
development of skin cancer of the nose and face.  


ORDER

Entitlement to service connection for skin cancer is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

